Citation Nr: 1235569	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic skin disorder, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1955 to April 1959, to March 1968 to October 1975, from September 1990 to June 1991, and from October 1991 to February 1992, to include service in the Southwest Asia theater of operations from January 1991 to May 1991.  He also had over 17 years of service with the Army National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned in August 2009.  A transcript of the hearing is of record.

This case was previously Remanded by the Board in June 2010.  Subsequently, the Board obtained additional medical opinions from the Veterans Health Administration.  The Board acknowledges that the Veteran submitted additional argument in favor of his claim in August 2012 and requested that the additional argument be remanded to the Agency of Original Jurisdiction (AOJ).  However, as the Board is granting the claim below, the Veteran is not prejudiced by the Board reviewing the additional argument without first remanding the claim to the AOJ.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran exhibits objective indications of skin symptomatology, which have been identified as symptoms of an undiagnosed illness.


CONCLUSION OF LAW

The criteria for establishment of service connection for a chronic skin disorder due to an undiagnosed illness have been met. 38 U.S.C.A. § 1117 (2002); 38 C.F.R. § 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the benefit sought on appeal is granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2002).  There generally must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition, for Persian Gulf veterans, service connection may be established when there are objective indications of qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2002); 38 C.F.R. § 3.317(a) (2011).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The term "objective indications of a chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification.  Signs or symptoms that may be manifestations of an "undiagnosed illness" include, but are not limited to, signs and symptoms involving skin.  38 C.F.R. § 3.317(b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines to meet the criteria for a medically unexplained chronic multi-symptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered "chronic."  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(c).  

When determining whether a chronic disability resulting from an undiagnosed illness has manifested to a degree of 10 percent, the disability shall be rated under the diagnostic criteria of a disability in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).

Compensation shall not be paid for a chronic disability "(i) If there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) If there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) If there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs." 
38 C.F.R. § 3.317(a)(7).

In essence, "in order to establish service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must present evidence that he or she is a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 [percent] or more not later than [the statutory time limit]; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no question that that Veteran served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War and is considered a "Persian War veteran."  38 C.F.R. § 3.317(d)(1).  Service personnel records reflect that the Veteran served in Southwest Asia from January 1991 to May 1991, and his Form DD-214 also confirms that he served on active duty in support of Operation Desert Shield/Desert Storm in Southwest Asia.  Therefore, he meets the threshold eligibility criteria to be considered under the provisions of 38 U.S.C.A. § 1117 for service connection for an undiagnosed illness or other qualifying chronic disability.

In determining whether the first requirement under Gutierrez for the establishment service connection for an undiagnosed illness has been met, that of objective indications of a chronic disability, two VA examiners and two VHA physicians noted that the Veteran had skin symptoms based on the Veteran's report of history.  See January 2008 VA examination report, July 2010 VA examination report, February 2012 VHA opinion and July 2012 VHA opinion.  The Veteran has described dry skin on his hands and ears with intense, deep itching.  There is also evidence that the Veteran has been prescribed hydroxyzine, which an anti-histamine used to treat symptoms of itching.  He reports that the symptoms are intermittent and have been ongoing since his return from Southwest Asia in 1991.  As the Veteran's skin symptoms are non-medical indicators that are capable of independent verification, the Board finds that objective indications have been shown.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report symptoms observable to him through the five senses, as this requires only personal knowledge).  Gutierrez element (1) has been met. 

Next, in determining whether the Veteran's skin symptoms constitute a qualifying chronic disability, the Board notes that 38 C.F.R. § 3.317(b) expressly provides that signs or symptoms involving skin are the types of symptoms that may be manifestations of an undiagnosed illness or chronic multi-symptom illness.  As such, his skin disorder is considered to be chronic under the provisions of 38 C.F.R. § 3.317(a)(4), Gutierrez element (2) has been met. 

The Board has also considered whether the Veteran's skin symptomatology became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2016.  In this regard, the Board acknowledges that service treatment records do not indicate complaints of any skin problems and the Veteran did not seek treatment for his skin complaints immediately following service.  However, he has offered competent and credible reports that he has experienced skin symptoms since service in Southwest Asia, in 1991.  See Transcript [T.] page 10 as well as August 2012 statement in support of his claim.  He has been very consistent his complaints of experiencing intermittent skin problems (itchy skin) since he left the Southwest Asia, and the Board finds no reason to question his veracity.

In its November 2005 rating decision denying service connection for a skin disorder, the RO indicated that the analogous rating criteria for a skin disorder due to undiagnosed illness was under Diagnostic Code 7806, for dermatitis or eczema.  See 38 C.F.R. § 4.118.  The Board agrees.  Under Diagnostic Code 7806, a compensable rating is warranted for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

Regarding the percentage of exposed areas affected in the present case, the Veteran has offered sworn testimony that his skin symptoms affect both hands and his ears.  T. page 11.  The Board acknowledges that there are two VA examination reports of record that do not support a finding of skin symptomatology on at least 5 percent of the exposed areas affected.  However, the Board finds these examination reports are inadequate reports upon which to base a decision regarding the size of the affected area as the examinations were not undertaken during periods of flare-up.  See January 2008 VA examination report and July 2010 VA examination report.  Given the competent and credible statements regarding symptoms of the bilateral hands and ears during flaring episodes, the Board finds that the Veteran's skin disruptions have affected at least 5 percent but less than 20 percent, of exposed areas affected, prior to December 31, 2016, thus meeting the third requirement for the establishment of service connection for an undiagnosed illness under Gutierrez.

Next, the Board has considered whether the Veteran's skin disruption has, by history, physical examination, and laboratory tests, been attributed to any known clinical diagnosis and finds that it has not. 

Specifically, in a February 2012 VHA opinion, Dr. D.G. concluded that it was likely that the Veteran had "a skin disorder caused by an undiagnosed illness; that is to say; an incompletely diagnosed condition affecting the skin."  Dr. D.G. indicated that the Veteran's description of his skin symptoms was suggestive, but not diagnostive, of a photosensitivity disorder.  Dr. D.G. went on to note that the cause of the Veteran's outbreaks was undetermined.  

Another VHA opinion was rendered in July 2012 by Dr. J.S.  Dr. J.S. reviewed the records and noted that he could not find an exact diagnosis.  Dr. J.S. reiterated that it was "at least as likely as not that the Veteran has a skin disorder caused by an undiagnosed skin condition; in other words, an incompletely diagnosed condition of the skin."

The Board acknowledges that there are two VA examination reports of record which have attributed the Veteran's skin symptomatology to dermatitis and urticaria, respectively.  See January 2008 VA examination report and July 2010 VA examination report.  It remains unclear as to whether urticaria (raised, itchy skin (hives) and dermatitis (inflamed skin) represent true diagnoses as opposed to being descriptors of symptoms.  Nevertheless, to the extent urticaria and dermatitis represent actually diagnoses, these opinions were not accompanied by adequate explanations; in fact no reasons were provided for the VA examiners' diagnoses.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Further, when specifically asked to address the January 2008 diagnosis of dermatitis and whether dermatitis was related to service, the July 2010 VA examiner indicated that he could not answer the question without resort to speculation.  The examiner did not offer any reason for his conclusion.  As the January 2008 and July 2010 VA examination reports lacked rationale for their diagnoses, the Board affords the reports no probative value. 

Given that the Veteran has been experiencing skin problems for 21 years and no physician, including two VA experts, has been able to diagnose the condition, the Board affords the Veteran the benefit of the doubt and finds that his skin disorder has not been attributed to a particular diagnosis.

The Board has also considered that under 38 C.F.R. § 3.317(a)(7) (i), compensation shall not be paid for a chronic disability if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations.  In this regard, the Board notes that in the remainder of the February 2012 VHA opinion, Dr. D.G. addressed various photosensitive reactions as well as other known skin diagnoses which he also noted did not apply, and noted that the exact cause of the Veteran's skin outbreak remains undetermined.  After raising these points, Dr. D.G. concluded that all of the considerations taken together cast doubt on the assertion that the Veteran's skin condition was directly related to exposure to toxic chemicals while deployed.  

Upon receipt of Dr. D.G.'s February 2012 opinion, the Board requested an addendum opinion as Dr. D.G.'s conclusions appeared to contradict one another.  In his May 2012 addendum, Dr. D.G. finally concluded that it was unlikely that the Veteran has a skin condition related to service.  However, Dr. D.G. offered no explanation for the conclusion.  

Following receipt of the May 2012 addendum opinion, the Board was again faced with an opinion which provided no explanation for its conclusion.  Rather than seek yet another addendum opinion, the Board referred the case to another VHA physician.  In July 2012, a VHA physician, Dr. J.S., determined that the Veteran experienced a skin disorder that could not be completely diagnosed (i.e., an undiagnosable skin disorder), but that "it is unlikely that the Veteran has a skin disorder that is related to service, including exposure to burn pits, chemical munitions demolition, or burning petroleum."  Dr. J.S. reasoned that if skin sensitization had occurred during deployment, the initial manifestation would have occurred on the Veteran's skin, close to the time of the exposure.  Dr. J.S. indicated that the record suggested there was no evidence of skin problems close to the time of exposure and cited scientific studies regarding long-term health effects from burn pit exposure.  

Putting aside Dr. J.S.'s conclusion that there are little or no long-term health effects from burn pit exposure, the Board notes that the Veteran has responded to the July 2012 VHA opinion and has addressed the assertion that the Veteran did not have symptoms close to the time of exposure.  In his August 2012 response to the July 2012 VHA opinion, the Veteran reported that he dealt with intense itching on his hands and tips of his ears for a period of time after his return from the Gulf War.  He explained that the reason he did not seek treatment right away following his return from his deployment was that he thought his skin disorder was a temporary condition that would eventually go away.  He reported that it did not go away and that only after it persisted, did he seek medical advice and treatment.  His statement is consistent with his previous testimony that he noticed skin symptoms in 1991.  T. page 10.  

Notably, Dr. J.S. did not identify a specific time frame regarding how close in time to exposure symptoms should have been noted.  Reading the Veteran's August 2012 statement in the light most favorable to the Veteran, the Board infers that the Veteran's description of symptoms "after [his] return from the Gulf War," means that his symptoms were present right away upon his return from the Gulf War.  The Veteran's response to the July 2012 VHA opinion, addresses the VHA physician's concern that skin symptomatology should have been noticeable close to the time of exposure.  The length of time between exposure and onset of symptoms is the only affirmative evidence that the undiagnosed disability was not incurred in the Southwest Asia theater of operations, articulated by Dr. J.S., specific to the facts of this case, and that evidence has been negated by the Veteran's statement.  

Now that the Board has found that the only affirmative evidence against the Veteran's claim has been negated, the Board finds there is no affirmative evidence that the disability was not incurred in service.  Additionally, there is no affirmative evidence of any supervening condition or event that occurred between the Veteran's departure from Southwest Asia and the onset of his skin symptomatology.  Therefore, the Board finds that the Veteran is not prevented from receiving compensation for an undiagnosed illness.  See 38 C.F.R. § 3.317(a)(7) (i).

Regarding Dr. J.S.'s discussion of long-term health effects of burn pits, the Board affords the opinion no probative value.  The Board finds that the Veteran does not have to show that his current skin symptomatology is due to burn pit exposure in order to prevail on his claim.  He served in Southwest Asia during the relevant time period.  His skin symptomatology has not been attributed to a specific clinical diagnosis.  His skin symptomatology became manifest to a compensable degree within the relevant time period.  Skin symptomatology is a qualified chronic disability.  And, the Veteran has negated the affirmative evidence that his skin symptomatology was not related to service in the Southwest Asia theater, by addressing the VHA examiner's concern and explaining that he did in fact have symptoms close in time to his exposure to the Southwest Asia theater of operations.  As such, the Veteran meets the requirements for service connection for a disability due to undiagnosed illness under 38 C.F.R. § 3.317.

While the evidence is not unequivocal, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Because there are objective indications of qualifying chronic disability that became manifest to a compensable degree following the Veteran's service in Southwest Asia, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a skin disorder, to include dermatitis and chronic skin rashes with pruitis, as due to an undiagnosed illness.  The appeal is granted.


ORDER

Service connection for a chronic skin disorder due to an undiagnosed illness is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


